                      Case 2:17-cv-01438-JCM-DJA Document 118 Filed 10/30/20 Page 1 of 1



                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                      ***
                 7     FIRST 100, LLC,                                          Case No. 2:17-CV-1438 JCM (DJA)
                 8                                              Plaintiff(s),                  ORDER
                 9             v.
               10      CENLAR FSB, et al.,
               11                                           Defendant(s).
               12
               13             Presently before the court is the matter of First 100, LLC v. CENLAR, FSB et al, 2:17-
               14      cv-01438-JCM-DJA. In its post-appeal status report, RTED Nevada, LLC (“RTED Nevada”)
               15      reported that its motion for leave to amend—which was originally unopposed—is no longer
               16      moot in light of the Ninth Circuit’s vacatur of summary judgment in favor of Valley del
               17      Paradiso Homeowners Association. (ECF No. 115).
               18             Accordingly,
               19             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that RTED Nevada shall,
               20      within fourteen (14) days of this order, refile its motion for leave to amend. Failure to do so
               21      will result in dismissal of this case.
               22             DATED October 30, 2020.
               23
                                                                       __________________________________________
               24                                                      UNITED STATES DISTRICT JUDGE

               25
               26
               27
               28

James C. Mahan
U.S. District Judge
